ICJ_074_TransborderArmedActions_NIC_HND_1992-05-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA vy. HONDURAS)

ORDER OF 27 MAY 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 27 MAI 1992
Official citation :

Border and Transborder Armed Actions (Nicaragua v. Honduras),
Order of 27 May 1992, I.C.J. Reports 1992, p. 222

- Mode officiel de citation :

Actions armées frontaliéres et transfrontaliéres (Nicaragua c. Honduras),
ordonnance du 27 mai 1992, C.I.J. Recueil 1992, p. 222

 

Sales number 6 1 0
N° de vente :

 

 

 
1992
27 May
General List
No. 74

222

INTERNATIONAL COURT OF JUSTICE
YEAR 1992

27 May 1992

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges
LACHS, AGO, SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA,
AJIBOLA ; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court, and to Article 89
of the Rules of Court,

Having regard to the Application filed by the Republic of Nicaragua on
28 July 1986 by which the proceedings in this case were instituted against
the Republic of Honduras,

Having regard to the Judgment delivered by the Court on 20 December
1988 by which it found that it had jurisdiction to entertain that Applica-
tion, and that that Application was admissible,

Having regard to the Orders made by the President of the Court on
21 April and 31 August 1989 by which time-limits for written proceedings
on the merits were fixed and subsequently extended, and having regard to
the Memorial filed by Nicaragua on 8 December 1989,

Having regard to the agreement between the Parties dated 12 December
1989, notified to the Court on 13 December 1989, providing (inter alia)
that the Parties would immediately request the postponement of the date

4
223 ARMED ACTIONS (ORDER 27 V 92)

for the fixing of the time-limit for the Counter-Memorial of Honduras
until 11 June 1990, and that if no extra-judicial settlement of the dispute
had been reached by that date, either Party might request that Honduras
be granted six months for the filing of its Counter-Memorial,

Having regard to the Order made by the Court on 14 December 1989 by
which the Court, taking into account the said agreement, decided that the
time-limit for the Counter- Memorial of Honduras was extended from the
date originally fixed (19 February 1990) to a date to be fixed by an order to
be made after 11 June 1990;

Whereas neither Party has since requested the Court to fix the time-
limit for the Counter-Memorial;

Whereas by a letter dated 11 May 1992, and received in the Registry the
following day, the Agent of Nicaragua informed the Court that, taking into
consideration that the Parties had reached an out-of-court agreement aimed
at enhancing their good neighbourly relations, the Government of Nicar-
agua had decided to renounce all further right of action based on the case,
and that that Government did not wish to go on with the proceedings;

Whereas a copy of that letter was forthwith transmitted by the Registrar
to the Government of Honduras, which was informed that the President
of the Court had fixed 25 May 1992 as the time-limit within which the
Government might state whether it opposed discontinuance of the pro-
ceedings;

Whereas by a letter dated 14 May 1992, transmitted to the Registrar by
facsimile on 18 May 1992, the Co-Agent of Honduras informed the Court
that his Government did not oppose discontinuance of the proceedings,

Places on record the discontinuance by the Republic of Nicaragua of the
proceedings instituted by the Application filed on 28 July 1986; and
Orders that the case be removed from the list.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of May, one thou-
sand nine hundred and ninety-two, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Nicaragua and the Government of the
Republic of Honduras, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
